Case: 14-3132      Document: 12      Page: 1     Filed: 07/29/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                     VICTORIA MILLER,
                         Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3132
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. AT3330130715-I-1.
                 ______________________

                        ON MOTION
                    ______________________
                           ORDER
      The United States Postal Service moves to reform the
 caption to designate the Merit Systems Protection Board
 (“Board”) as the respondent and for an extension of time
 for the Board to file its brief.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when
 the Board reaches the merits of the underlying case.
Case: 14-3132         Document: 12   Page: 2   Filed: 07/29/2014



 2                                              MILLER   v. MSPB



 Here, the Board dismissed Victoria Miller’s petition for
 failing to demonstrate that she exhausted her administra-
 tive remedies with the Department of Labor as required
 to establish Board jurisdiction over her claim pursuant to
 the Veterans Employment Opportunities Act of 1998.
 Thus, the Board is the proper respondent in this petition
 for review.
       Accordingly,
       IT IS ORDERED THAT:
      (1) The motion is granted. The revised official caption
 is reflected above.
      (2) The Board’s brief is due within 21 days of the date
 of filing of this order.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s26